DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's arguments and amendments, filed on 07/16/2021 has been entered and carefully considered. Claims 1-20 have been examined and rejected.
 
Response to Amendment and Arguments
Applicant’s arguments filed on 07/16/2021 with respect to rejections of claims 1-20 have been considered but found to be not persuasive.

I. Examiner Interview 
Applicant’s representative presented and discussed proposed amendments during telephone interview on July 15, 2021. The applicant’s submitted claim set dated 07-16-2021 does not include the proposed claim amendment to claim 1, as discussed during the interview.

II. Claim Rejections under 35 U.S.C. §103
The applicant argues that, “Turner and Badhwar fail to disclose and would not have rendered obvious: "making, by the networking device, a determination that the particular traffic flow violates the policy based on the set of tags for the particular traffic flow 
	Badwar teaches the limitation in fig. 4 and fig. 5 (see col. 8 and col. 9). The policy compliance engine 114 interacts with the Data ingestion and query engine 112 (DIQ engine) to determine if there is deviation from the set policies to generate a violation using a scan for compliance during which configurations of each of the assets since the time of the last scan are compared to the defined policies for that type of asset. The policy compliance engine 114 compares policies set for various assets of the SDI 108A against actual attributes of various assets of the SDI 108A, a scan of the assets for compliance (a determination that the particular traffic flow violates the policy: the result 470 of the query 402 may be used to scan for possible compliance violation as shown in relation to fig. 5) may be triggered based on a preset schedule set by a user or may be triggered in response to a predefined activity related to an asset, for example, when a new asset is deployed. (Badwar see col. 4 lines 15-31).
As shown in fig. 4, ACL attachment table 430 in column 432 shows resouce_id (component tag: type of host), column 434 shows time (activity tag, time related to receiving inbound TCP traffic flow), and column 436 shows acl_Id (activity tag related to the policy of inbound reception of TCP traffic flow) referring to  row 438, where acl_Id of “1” was attached to resource_id of “3” (which happens to be of the type “Host” based on inventory table 404) at time 2016-03-01T09:00:33Z. Host with an id of “3” is permitted to receive inbound traffic from any IP address to its port 80 (based on row 428 of ACL rules table 420). (Badwar see col. 8 lines 24-65)





Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5, 8-13 and 16-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Turner et al. (U.S. PGPub 2020/0007360) in view of Badhwar et al. (U.S. Patent No. 10432669).
As per claims 1, 9 and 17
Turner teaches a method comprising:  2receiving, at a networking device in a network, a policy for an endpoint device in 3the network, the policy specifying one or more component tags and one or more activity 4tags that were assigned to the endpoint device based on deep packet inspection of traffic 5associated with the endpoint device (Turner, see para 0060, 0061 and 0065 Based on attributes of the communication device 120-1 as indicated by the analyzer resource 128, and/or input from the records management system 138, the access control system 145 (service flow manager resource) selects an appropriate marker from multiple available markers depending on a data flow service to be provided to the communication device 120-1, the access control system 145 notifies the router device 125 of a marker and corresponding data delivery policy to be assigned to communications from the communication device 120-1, map 135 indicates that communication device 120-1 having a network address of XXXY 
6identifying, by the networking device, a set of tags for a particular traffic flow in 7the network associated with the endpoint device, wherein the set of tags comprises one or 8more component tags or activity tags associated with the particular traffic flow (Turner see para 0080 and 0081,  as shown in fig. 3 and 4, using the map 135, the router device 125 maps the network address XXXY of the communication device 120-1 to assigned marker M23 and corresponding data delivery policy DDP23, the router device 125 inserts the tag or marker M23 into corresponding data field 425 of the communication 311-1 to produce the communication 311-2).
Turner fails to exclusively teach 9making, by the networking device, a determination that the particular traffic flow 10violates the policy based on the set of tags for the particular traffic flow comprising a tag 11that is not in the policy; and 12initiating, by the networking device and based on the determination that the 13particular traffic flow violates the policy, a corrective measure with respect to the 14particular traffic flow. 
In a similar field of endeavor Badhwar teaches making, by the networking device, a determination that the particular traffic flow 10violates the policy based on the set of tags for the particular traffic flow comprising a tag 11that is not in the policy; and 12initiating, by the networking device and based on the determination that the 13particular traffic flow violates the policy, a corrective measure with respect to the 14particular traffic flow (Badhwar, see col. 16 lines 53-67 and col. 17 lines 1-16, at block S1208 compliance of an asset to an applicable policy as defined in the policy table 500 is evaluated, as described with reference to fig. 5 and fig. 9-1 and 9-2, at block S1210, a violation is 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Turner with the teaching of Badhwar, as doing so would provide an efficient method for to monitor a networked computing environment, identify security violation of the policy and taking corrective action (Badhwar see col. 1 lines 50-65).

As per claims 2, 10 and 18
Turner in view of Badhwar teaches the  1method as in claim 1, wherein initiating the corrective measure comprises:  2blocking, by the networking device, the particular traffic flow from being 3delivered to the endpoint device ( Badhwar see col. 16 lines 24-43, fig. 11 column 1108 shows remedy parameters and column 1110 shows remedy action. Referring to row 1112, we notice that for "abnormal console activity", remedy parameters are to determine the applicable assets and remedy action where is show as “DENY” outbound).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Turner with the teaching of Badhwar, as doing so would provide an automatic method for taking proper remedial action after a security violation has occurred (Badhwar see col. 16 lines 14-23).


Turner in view of Badhwar teaches the 1method as in claim 1, wherein identifying the set of tags for the particular traffic 2flow in the network associated with the endpoint device comprises:  3receiving, from a telemetry exporter in the network, a traffic flow record for the particular traffic flow that includes the set of tags (Turner, see para 0079, as shown in fig. 3, the router device 125 receives communication 311-1 from the communication device 120-1. As further shown in fig. 4, the received communication 311-1 indicates a destination address of AAAB assigned to destination device 160-1 such as a server resource, router device 125 inspects the source address associated with communication 311-1 and determines that the source network address is XXXY, indicating that the communication device 120-1 originated and transmitted the communication 311-1).

As per claims 4 and 12 
Turner in view of Badhwar teaches the 1method as in claim 1, wherein the networking device comprises a router or 2network switch (Turner, see para 0079, as router device 125 inspects the source address associated with communication 311-1 and determines that the source network address is XXXY, indicating that the communication device 120-1 originated and transmitted the communication 311-1).
 
As per claims 5, 13 and 20
Turner in view of Badhwar teaches the 1method as in claim 1, wherein the policy is indicative of a baseline behavioral 2profile for the endpoint device, and wherein making 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Turner with the teaching of Badhwar, as doing so would provide an automatic method for using baseline activities a user device to detect deviations from the norm to find an abnormal or malicious activities in a computer network (Badhwar see col. 15 lines 22-30).

As per claim 8 and 16
Turner in view of Badhwar teaches the 1method as in claim 1, wherein the one or more component tags that were assigned 2to the endpoint device based on deep packet inspection of traffic associated with the 3endpoint device are indicative of at least one of: a device type of the endpoint device or 4software executed by the endpoint device (Turner, see para 0066-0067, map 135 indicates that communication device 120-2 (such as a gaming device as determined by the analyzer resource 128) having a network address of YYYZ has been assigned marker (tag) M34, map 135 indicates that communication device 120-3 (such as a video playback device as determined by the 

6.	Claims 6 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Turner et al. (U.S. PGPub 2020/0007360) in view of Badhwar et al. (U.S. Patent No. 10432669) in view of Yadav et al. (U.S. PGPub 2016/0359897).
As per claims 6 and 141
Turner in view of Badhwar teaches the method as in claim 5, yet fails to teach wherein the anomalous behavior of the endpoint device 2corresponds to the endpoint device attempting to install software to another endpoint 3device in the network. 
In a similar field of endeavor Yadav teaches wherein the anomalous behavior of the endpoint device 2corresponds to the endpoint device attempting to install software to another endpoint 3device in the network(Yadav, see para 0031, When a new component is placed in the network, analytics module 110 can assign a starting reputation score similar to the scores of similarly configured components, expected reputation score for a given component configuration can be sourced outside of the datacenter, network administrator can be presented with expected reputation scores for various components before installation, thus assisting the network administrator in choosing components and configurations that will result in high reputation scores).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Turner in view of Badhwar with the teaching of Yadav, as doing so would provide an automatic method for monitoring a network to identify flows between nodes to be tagged and labelled 

7.	Claims 7 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Turner et al. (U.S. PGPub 2020/0007360) in view of Badhwar et al. (U.S. Patent No. 10432669) in view of Ranjan (U.S. Patent No. 8682812).
As per claims 7 and 151
Turner in view of Badhwar teaches the method as in claim 5, yet fails to teach wherein the probability is computed using a Naive Bayes 2classifier.  
In a similar field of endeavor Ranjan teaches wherein the probability is computed using a Naive Bayes 2classifier (Ranjan, see col. 4 lines 24-45, training models using the following machine learning algorithms: Logistic Regression, Logistic Model Tree, Bayesian network, Multi-layer perceptron, Decision tree, Alternating Decision Tree, and Naives Bayes Tree, and (iv) computing the features for new and not yet labeled data units (flow tuples) during an online phase (real-time detection phase) and applying the trained model to determine whether activities associated with these data units (flow tuples) reflect botnet communication or legitimate activity).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Turner in view of Badhwar with the teaching of Ranjan, as doing so would provide an automatic method for identifying a botnet doing malicious activity in a network using real time network flow data (Ranjan see col. 2).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  

/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457